NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

MICHAEL R. WILSON, as Personal     )
Representative of the Estate of    )
BRENDA L. GWIN, deceased,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-5133
                                   )
PINNACLE HEALTH FACILITIES,        )
XXIII, LP,                         )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 12, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Tracy Raffles Gunn of Gunn Appellate
Practice, P.A., Tampa, for Appellant.

Donna J. Fudge and Caitlin E. Kramer of
Fudge Broadwater, P.A., St. Petersburg,
for Appellee.


PER CURIAM.


              Michael R. Wilson, as Personal Representative of the Estate of Brenda L.

Gwin, appeals an order that stayed the Estate's wrongful death lawsuit against Pinnacle

Health Facilities, XXIII, LP (Pinnacle), and that compelled arbitration of their dispute.

On appeal, the Estate argues that because Pinnacle neglected to demonstrate that Mr.
Wilson possessed the apparent authority to bind Ms. Gwin to Pinnacle's arbitration

agreement, the trial court erred by compelling arbitration. After careful review, we agree

and reverse the trial court's order staying the Estate's lawsuit and referring the case to

arbitration. See Stalley v. Transitional Hosps. Corp. of Tampa, 44 So. 3d 627, 633 (Fla.

2d DCA 2010) (reversing the trial court's order compelling arbitration because the

record failed to demonstrate that the signatory of an arbitration agreement possessed

the apparent authority to sign that arbitration agreement on behalf of the principal).

              Reversed and remanded for further proceedings in accordance with this

opinion.



KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.




                                            -2-